Order entered July 30, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-19-00402-CV

CELANESE CORPORATION AND GRUPO CELANESE, S. DE RL DE CV, Appellants

                                              V.

                        JAVIER SALCEDO SAHAGUN AND
                  RAMOS & HERMOSILLO ABOGADOS, S.C., Appellees

                     On Appeal from the 191st Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-15-09284

                                          ORDER
       Before the Court is the July 26, 2019 unopposed motion of appellees to dismiss their

cross-appeal complaining of the trial court’s order denying their motion to dismiss pursuant to

section 27.003 of the civil practice and remedies code (TCPA order). See TEX. CIV. PRAC. &

REM. CODE ANN. § 27.003. We GRANT the motion and DISMISS appellees’ cross-appeal of

the TCPA order.

       Appellees’ brief on the merits is due August 13, 2019.

                                                     /s/   KEN MOLBERG
                                                           JUSTICE